Exhibit ANTS SOFTWARE INC. UNAUDITED PRO FORMA COMBINED CONDENSED FINANCIAL STATEMENTS The following unaudited pro forma combined condensed financial statements are based on the historical financial statements of ANTs software, inc. (“ANTs”) and Inventa Technology, Inc. (“Inventa”) after giving effect to our acquisition of Inventa (Acquisition) and the assumptions and adjustments described in the accompanying notes to the unaudited pro forma combined condensed financial statements. We acquired all of the outstanding shares of Inventa on May 30, 2008. For the purposes of these unaudited pro forma combined condensed financial statements, the Acquisition is assumed to have occurred as of January 1, 2006 with respect to the unaudited pro forma combined condensed statement of operations for the three months ended March 31, 2008 and twelve months ended December 31, 2007 and as of March 31, 2008 with respect to the unaudited pro forma combined condensed balance sheet. Because these unaudited pro forma combined condensed financial statements have been prepared based on preliminary estimates of fair values attributable to the Acquisition, the actual amounts recorded for the Acquisition may differ materially from the information presented in these unaudited pro forma combined condensed financial statements.
